Citation Nr: 1241228	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-31 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for adjustment disorder with mixed anxiety and depressed mood (previously rated as adjustment disorder and posttraumatic stress disorder), currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for chronic tension headaches, evaluated as 30 percent disabling form June 4, 2004, until September 29, 2010, and as 50 percent disabling from September 30, 2010.

3.  Entitlement to an increased evaluation for gastroesophageal reflux disease (GERD), currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for a right knee patellofemoral chondromalacia with degenerative findings, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for carpal tunnel syndrome of the right wrist, to include as secondary to the service-connected bilateral knees.

6.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral knees.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from January 2002 until June 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2005 and November 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board previously considered this appeal in December 2009, August 2010 and April 2012 and remanded the claim for additional development.  The RO/Appeals Management Center (AMC) completed all requested development, but continued the denial of benefits sought.  As such, this matter is properly returned to the Board for appellate consideration. 

The appeal initially included claims for service connection for the left knee, chest pain, abdominal pain, vertigo, carpal tunnel syndrome of the left wrist and a claim for an increased evaluation for the right shoulder.  The claims for chest pain, abdominal pain and increased evaluation for the right shoulder were decided by the Board in an August 2010 decision.  As such, they are no longer on appeal.  

During the pendency of the appeal, the RO granted service connection for the left knee, vertigo and carpal tunnel syndrome of the left wrist in a June 2011 rating decision.  Because the Veteran has not filed a notice of disagreement pertaining to this rating determination, these issues are not before the Board for appellate review.  See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (Pursuant to 38 U.S.C.A. § 7105 , a notice of disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimants filing of a substantive appeal after an Statement of the Case is issued by VA). 

A review of the record reflects a November 2010 statement that indicated it was a formal "Statement of Disagreement for the decision made on my shoulder rendered to me in August 2010."  The August 2010 decision was issued by the Board.  The Veteran's statement, however, was filed with VA and not the Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7266; see Irwin v. Shinseki, 23 Vet. App. 128 (2009) (noting that the Veteran needed to file a notice of appeal with the Court, not the Board).  The statement also fails to meet the requirements of a motion for reconsideration.  38 C.F.R. § 20.1001.  Accordingly, the Board construes this statement to be a new claim for an increased evaluation for the right shoulder.  As the claim has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 

The issues of entitlement to service connection for carpal tunnel syndrome of the right wrist, entitlement to service connection for a lumbar spine disability, entitlement to an increased evaluation for adjustment disorder with mixed anxiety and depressed mood, and TDIU are being REMANDED and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Beginning June 4, 2004, the Veteran's chronic tension headaches were productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

2.  The Veteran's right knee patellofemoral chondromalacia with degenerative findings is not productive of any limitation of motion. 

3.  The Veteran's right knee patellofemoral chondromalacia with degenerative findings does not manifest with ankylosis, recurrent subluxation or lateral instability, cartilage, semilunar, dislocated with frequent episodes of locking pain and effusion in the joint, or impairment of the tibia and fibula. 

4.  The Veteran's right knee patellofemoral chondromalacia with degenerative findings is associated with mild lateral instability or recurrent subluxation of the knee. 

5.  The Veteran's GERD is not manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  


CONCLUSIONS OF LAW

1.  Beginning June 4, 2004, the criteria for a rating of 50 percent, but not higher, for chronic tension headaches have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2012). 

2.  The criteria for an evaluation in excess of 10 percent for the right knee patellofemoral chondromalacia with degenerative findings have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2012). 

3.  The criteria for a separate 10 percent disability rating for recurrent subluxation or lateral instability of the right knee have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, Diagnostic Codes 5257 (2012); VAOPCGPREC 9-1998 (August 14, 1998). 

4.  The criteria for an evaluation in excess of 30 percent for gastroesophageal reflux disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.113, 4.114, Diagnostic Codes 7203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in October 2004, May 2006, December 2006, November 2008 and August 2010 that fully addressed all notice elements.  After the August 2010 letter, the claim was readjudicated in a June 2011 Supplemental Statements of the Case. Therefore, any failure in the content or timing of the notice is not prejudicial. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Furthermore, the Board notes that the claims arise from the initial grant of service connection.  As such, the notice that was provided to the Veteran before service connection was granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records which were identified by the Veteran.  The Veteran submitted private medical records, copies of service treatment records and lay statements in support of his claim.  The Veteran also presented testimony at two Board hearings.

Additionally, the Board notes that the Veteran was afforded several VA examinations with respect to his claims over the years.  These examinations provided findings that can be applied to the Schedule for Rating Criteria.  The Board finds these examinations are adequate as the examiners considered the Veteran's subjective history and complaints and performed a thorough physical examination providing all necessary findings to evaluate the claims.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Chronic Tension Headaches

By way of history, the RO granted service connection for chronic tension headaches in a March 2005 rating decision.  At that time, a noncompensable evaluation was assigned.  During the pendency of the appeal, the RO granted an increased 30 percent evaluation for the entire period on appeal in an April 2009 rating decision.  In a June 2011 rating decision, the RO granted an increased 50 percent evaluation for headaches, effective September 30, 2010.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased initial, staged disability rating remains on appeal and consists of the following questions: 1) whether an evaluation in excess of 30 percent is warranted from June 4, 2004 until September 29, 2010 and 2) whether an evaluation in excess of 50 percent is warranted for the period beginning September 30, 2010. 

The Veteran's service-connected headaches have been rated under Diagnostic Codes 8199-8100.  Diagnostic Code 8199 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  In the present case, the RO rated the claim under 38 C.F.R. § 4.124a, Diagnostic Code 8100 which evaluates migraine headaches.  That diagnostic code provides for a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  

The Veteran was afforded a VA examination in December 2004.  He reported a history of chronic, constant, daily headaches that were located predominantly in the posterior occiput radiating to the vertex.  The headaches were rated as a 5/10 on pain and the Veteran described pressure and a dull, aching feeling that was occasionally associated with sharp pains.  He reported some nausea but no vomiting.  There was some noise sensitivity but no light sensitivity.  The average headache lasted anywhere from 2-6 hours.  He denied current therapy.  There was no weakness or numbness and there were no speech or visual changes.  He denied strokes, seizure or neck pain.  He denied diplopia, dysphasia, dysarthria and dizziness.  Neurologic examination reflected the cranial nerves and extraocular muscles were intact.  The impression was chronic daily headache and the physician indicated that he strongly suspected chronic tension-type headaches.  During a December 2004 general VA examination, the Veteran described having 12-15 headaches a month with some associated phonophobia but no photophobia or nausea.  The headaches lasted several hours or rarely up to a full day.  

The Veteran was afforded another VA examination in November 2007.  The Veteran reported headaches that occurred daily and lasted 1-2 hours.  He indicated less than half were prostrating in nature.  He treated with Botox, trying to reduce stress and medications.  The response to treatment was described as fair.  He denied hospitalization.  Clinical examination reflected the cranial nerves were intact and cerebellar exam was normal.  The diagnosis was tension headaches with significant effects on occupation including decreased concentration, inappropriate behavior, poor social interaction, difficulty following instructions, decreased mobility, problems lifting and carrying, weakness or fatigue, and pain.  The headaches prevented sports, exercise, and recreation and had severe effects on chores, shopping, traveling, feeding, bathing, dressing, toileting and grooming.  

During a March 2008 VA mental health examination the Veteran indicated his pain, physical issues and headaches stopped his activities and leisure pursuits.  

The Veteran was afforded a VA examination in September 2010 to assess the severity of the headaches.  The Veteran described less than half of the attacks as prostrating.  He indicated the normal duration of the headache was longer than 2 days.  The diagnosis was chronic daily headaches which resulted in increased absenteeism and the Veteran was unable to perform duties.  The effects on occupation were decreased concentration and pain and the examiner also indicated the headaches affected the Veteran's relationship with his wife and physical activity at home. 

VA outpatient treatment records dating from December 2004 to May 2010 reflect frequent complaints and treatment for chronic daily headaches.  The record reflects several medications and even Botox injections were tried without success.  The Veteran generally described the headaches as dull, aching and throbbing but sometimes described them as pulsatile and sometimes reported a sharp pain.  He always noted the headaches were worse with stress and activity.  The Veteran frequently reported some associated sensitivity to light and noise.  See, e.g., February 2006, August 2007 and July 2009 VA records.  The Veteran also sometimes indicated the headaches had associated nausea, and less frequently noted vomiting.  See, e.g., February 2006, August 2007 (nausea and vomiting), August 2007, June 2008 and July 2009 (nausea and vomiting) VA records.  Significantly, in February 2006, the Veteran explained that enclosing himself in a dark place alleviated the headache.  Similarly, in June 2008 he reported when he had headaches he had to turn off the television and try to sleep in a quiet room.  He noted that 2-3 times a week he had a headache that was so bad he did not go outside of the home.  In May 2009, the Veteran described a worsening of symptoms and described a period of 3 days where he felt disconnected but denied dizziness, vertigo, and change in vision or change in hearing.  In June 2009, the Veteran reported a headache the prior week that began Monday and lasted throughout the weekend.  He felt the headache was different than normal as he felt disconnected from his body and reported vertigo, difficulty finding words, feet swelling, and muscle spasm.  The assessment at that time was headache, changed in character no neurological deficit.  The physician noted the headaches had a questionable migraine variance. 


The Veteran also provided several lay statements over the course of the appeal describing his headaches and the effect the headaches had on his life.  He generally reported chronic, daily headaches that required he alter his life and contributed to his inability to function.  Significant among these statements was an April 2006 statement where the Veteran reported his headaches were sometimes so severe, it limited his ability to do anything else and required he sit at home or lay down for hours.  In a December 2008 statement, the Veteran reported daily, migraine-level headaches that caused him to make changes to his life to get relief.  He reported severe vertigo and felt the world was tilting.  The only relief was to sit still.  

The Veteran also submitted letters from his spouse describing the effect the headaches had on his life.  In a September 2008 statement provided for SSA, the Veteran's spouse reported the headaches affected the Veteran's talking, hearing, seeing, memory, computing tasks, concentrating, understanding and following instructions.  

The Veteran provided testimony at an April 2010 Board hearing.  He took prescription medication and tried Botox to help with headaches but neither was effective.  He indicated stress usually made the headaches worse.  He reported he previously saw a specialist who indicated that he would have good days and bad days and stress would increase headaches and he would not want to talk or hear from anyone.  He indicated he would lie on the couch and turn TV down.  He described having five prostrating headaches a day.  He indicated he had headaches that lasted 2 weeks.  He indicated he had 5-6 headaches a week when the pain was so bad he could not do anything.  He testified he felt he had prostrating headaches almost every day.  During the June 2012 Board hearing, the Veteran testified the headaches increased in severity over the past 3-4 years and occurred several times a week.  He indicated they could last 5- 10 hours and light bothered him when he had the headaches.  Four years prior he reported having approximately 3-5 headaches a week.  He explained the headaches started in the back and radiated around the head.  

After a thorough analysis of the record, the Board finds that a 50 percent evaluation is warranted for the period from June 4, 2004, based on the benefit- of-the-doubt doctrine.  The records from 2004 reflect the Veteran reported constant daily headaches, some associated with noise or light sensitivity and sometimes accompanied by nausea.  Although it is not clear exactly how many headaches were "prostrating" the record reflects the Veteran frequently sought treatment for the headaches and the medications and Botox prescribed were ineffective.  Throughout the entire period he described daily or near daily headaches.  Several of the headaches lasted hours or days and beginning in 2006, the Veteran began reporting he had to enclose himself in a dark, quiet place and lie down to try to alleviate the headache.  The Board also notes the Veteran's spouse's statements attesting to the Veteran's inability to function.  

Therefore, resolving all doubt in favor of the Veteran, the Board finds the evidence more nearly approximates a finding that the Veteran's headaches are prostrating and result in severe economic inadaptability.  Accordingly, an increased 50 percent evaluation for headaches is granted effective June 4, 2004.  38 C.F.R. § 4.3; Ashley v. Brown, 6 Vet. App. 52, 59 (1993).
 
The Board notes that a 50 percent evaluation is the highest schedular evaluation available.  There are no other Diagnostic Codes which consider similar symptoms that provide for higher evaluations so a rating by analogy is not appropriate.  As such, the Board carefully considered whether an extraschedular rating was warranted.  

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

In the present case, the Veteran's symptoms are chronic daily headaches, occasionally severe enough to require he lie down in a dark room and occasionally accompanied by photophobia, phonophobia and nausea and sometimes accompanied by vomiting.  The headaches were noted to interefere with the Veteran's daily activities and ability to function at work.  The currently assigned Diagnostic Code considers very frequent prostrating and prolonged attacks and expressly considers the effect of the headache being severe economic inadaptability.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extraschedular disability rating is not warranted.

Right Knee Patellofemoral Chondromalacia 

The Veteran seeks an increased evaluation for his right knee patellofemoral chondromalacia with degenerative findings.  By way of history, the RO granted service connection for the right knee in a March 2005 rating decision.  At that time a noncompensable evaluation was assigned.  During the pendency of the appeal, an increased 10 percent evaluation was assigned for the entire period on appeal.  As it is generally be presumed that the maximum benefit allowed by law and regulation is sought, the Veteran's claim for an increased evaluation for the right knee is still on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran's right knee was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5024.  Diagnostic Code 5010 mandates the claim be evaluated as degenerative arthritis. Diagnostic Code 5003, in turn, evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes, in this case Diagnostic Code 5201.  If the disability is noncompensable under the appropriate Diagnostic Code for the joint involved, a 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  Id.  38 C.F.R. § 4.71a, Diagnostic Code 5024 directs that disability due to tenosynovitis be rated on limitation of motion of the affected body part.

The affected body part would be limitation of motion of the knees, evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent disability rating is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees and a 30 percent disability rating is warranted when flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable evaluation is assigned when there is extension limited to 5 degrees.  A 10 percent disability rating is warranted when extension is limited to 10 degrees, a 20 percent disability rating is for assignment when extension is limited to 15 degrees and a 30 percent disability rating is for assignment when extension is limited to 20 degrees. A 40 percent disability rating is warranted when extension is limited to 30 degrees and a 50 percent disability rating is warranted when extension is limited to 45 degrees. 

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion Diagnostic Codes. 38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg." See VAOPGCPREC 9-2004 (September 17, 2004). 

Additionally, under VAOPGCPREC 23-97, the Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  Under this Diagnostic Code, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate and a maximum 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The evidence for consideration in connection with the Veteran's claim for an increased evaluation consists of VA outpatient treatment records and reports of VA examinations.  In the present case, the Veteran has clearly been treated consistently for his right knee disability.  The record reflects the Veteran was seen by VA physicians and treated with medication, physical therapy, injections, massage, heat, creams and a lidoderm patch.  The Veteran also used knee braces and a cane for ambulation.  As noted above, the Veteran was provided an effective date of June 4, 2004, the date following the Veteran's discharge from service.  38 C.F.R. § 3.400 (b)(2).  The Veteran has not challenged the effective date, and indeed, an earlier date would not be possible in this case.  Thus, although there are clearly records that note complaints and treatment during service, the relevant question in this matter is the state of the Veteran's right knee for the period beginning June 4, 2004.  

VA outpatient treatment records include frequent visits for pain and tenderness of the knees; however, on many of these visits range of motion testing was not performed and as such these records will not be discussed in detail.  

The Veteran underwent a VA examination of the knees in December 2004.  At that time, he reported swelling and significant pain of the right knee.  He denied giving away but reported locking, clicking and popping.  He had pain with prolonged sitting or prolonged activity of the right knee.  He also reported pain with stairs.  He had flare-ups with increased activities or prolonged sitting.  There was no history of surgery and pain was alleviated with rest and pain medication.  Walking was noted to be restricted secondary to the knee problems.  
Clinical examination reflected no ecchymosis, swelling or effusion.  There was some patellofemoral crepitance on range of motion testing.  There was flexion of the right knee from 0 to 140 degrees without pain.  The right knee was ligamentously intact to varus and valgus and anterior and posterior drawer tests.  There was no joint line tenderness and McMurray's was negative.  X-rays revealed no acute or chronic changes.  The diagnosis was right knee patellofemoral chondromalacia.  The examiner noted the Veteran had full range of motion passively and the right knee demonstrated minimally increased pain with multiple range of motions in the patellofemoral region.  Repetitive used of the knees was also noted to be minimally limited by fatigue and weakness and lack of endurance.  

A March 2005 VA surgery follow-up reported the Veteran had full, painless range of motion of the knees without laxity or McMurry's.  There was no calf or thigh pain.  The patella was hypermobile with discomfort, more so on the right.  A July 2010 VA record noted diffuse knee pain.  Clinical examination reflected no swelling or erythema.  Range of motion of the right knee was from 5-100 degrees.  The physician noted out of proportion pain with full extension.  The ligamentous examination was stable.  The knee was tender to palpation at the posterior medial and anterolateral joint line.  The assessment was knee pain.  

The Veteran was afforded a VA examination in November 2007 to assess the severity of the right knee.  He reported progressively worse pain since the injury in service.  He treated with medication and used bilateral knee braces and a cane.  He denied prior hospitalization or surgery.  He indicated he could stand 15-30 minutes and was unable to walk more than a few yards.  There was pain and stiffness in both knees.  There was no dislocation or subluxation.  There were locking episodes several times a week.  There was no effusion.  There were severe flare-ups that occurred weekly.  When the knees flared the Veteran could not do prolonged walking or sitting or standing.  Flare-ups also prevented intimacy and sports.  He indicated he had a moderate bilateral knee flare the day of the exam.  The gait was antalgic but there was no evidence of abnormal weight bearing.  

Clinical examination reflected 0 to 90 degrees flexion of the right knee with a notation that he lacked 50 degrees motion.  Pain began at 50 degrees and ended at 90 degrees.  There was no additional limitation of motion with repetition.  There was extension to 0 degrees without pain.  There was no additional limitation of motion with repetition.  There was no evidence of joint ankylosis.  There was tenderness, painful movement, abnormal motion and guarding of both knees.  There were no bumps consistent with Osgood-Schlatter's disease, no crepitation, and no masses.  There were clicks and snaps.  There was no grinding, instability, patellar abnormality, meniscus abnormality, or other tendon, bursa or other knee abnormality.  The knee had significant effects on the Veteran's occupation, including decreased concentration, inappropriate behavior, poor social interaction, difficulty following instructions, decreased mobility, decreased manual dexterity, problems lifting and carrying, difficulty reaching, a lack of stamina, weakness or fatigue, decreased strength and pain.  It prevented recreation, had severe effects on chores, shopping, exercise, traveling and moderate effects on feeding, bathing, dressing, toileting and grooming.  

A June 2008 VA record noted a complaint of knee pain, worse in the right.  The Veteran reported guarding when negotiating stairs.  Objective evidence on that date demonstrated the gait was unchanged with marked guarding and hesitation on standing and using a cane for assistance.  There was full range of motion of the knees but marked pain on full flexion and extension.  A March 2010 VA record noted a complaint of bilateral knee pain described as achy and occasional sharp pain.  There was no history of falls or trauma.  The Veteran reported some swelling.  He ambulated slowly with a cane and felt his knee braces did not fit properly so he did not use them.  Examination reflected tenderness to palpation along the medial joint line without warmth, erythema or effusion.  There was range of motion of the right knee 180 degres-70 degrees, negative Lachman and McMurray's.  

A May 2010 VA orthopedic consultation reflected the Veteran's complaint of diffuse knee pain that was becoming more severe and interfering with sleep and activity.  Clinical examination reflected range of motion of the right leg from 5 to 80 degrees.  There was extreme pain with full extension.  Ligamentous examination was stable.  The knee was tender to palpation at the posterior medial and anterolateral joint line.  X-rays showed bilateral mild to moderate medial joint space narrowing.  Magnetic resonance imaging (MRI) of the right knee showed the medial lateral and patellofemoral joint spaces were maintained.  There was no joint effusion or soft tissue mass.  There was no evidence of fracture or loose body.  

A May 2010 VA physical therapy record noted a slight valgus deformity and slightly hypomobile tibiofemoral mobility.  Passive range of motion of the right knee was to 125 degrees, active motion was to 130 degrees.  There was passive extension of -5 and active extension of -3.  Lachman's, drawer and varus and valgus stress tests were negative.  Appley's compression test was positive with increasing pain.  The Veteran's gait had a slight hip flexion and favored decreased weight bearing on the right more than left.  He used a cane.  There was bilateral joint line tenderness.  

The Veteran was afforded a VA examination in September 2010.  He reported progressively worse knee pain and treated with medication, limited activity and braces.  He denied prior hospitalization or surgery.  He reported giving way and pain but denied instability, stiffness, weakness and incoordination.  There was decreased speed of motion and a cracking sound.  There were no episodes of dislocation, subluxation or locking episodes.  There was repeated effusion.  There were no flare-ups.  He was unable to stand more than a few minutes or walk more than a few yards.  He used a can and a brace.  There was an antalgic gait but no other evidence of abnormal weight bearing.  There was no inflammatory arthritis.  There was tenderness, abnormal motion, or guarding of movement.  There was no repetition, mass, clicks or snaps, grinding or instability.  There was no patellar abnormality, meniscus abnormality or abnormal tendons or bursae.  

Clinical examination revealed flexion of the right knee from 5 to 100 degrees and extension was limited by 5 degrees.  The examiner was unable to test repetitive motion due to pain.  The examiner indicated the examination had unreliable, inconsistent results as the subjective complaints appeared out of proportion to objective findings and he had poor voluntary active movement.  Range of motion was based on passive movement.  Pain was noted to begin at 25 degrees and end at 100 degrees.  The examiner indicated the Veteran had degenerative joint disease of the bilateral knees with significant effects on occupation due to decreased concentration, decreased mobility, problems lifting and carrying, and pain resulting in increased absenteeism.  There were effects on daily activities including severe effects on chores, shopping, exercise, recreation, and travel.  The Veteran's knees prevented sports and had moderate effects on bathing, toileting and grooming.  

A November 2010 VA outpatient treatment record reflected range of motion from 0-110 degrees of the bilateral knees.  Physical examination reflected the knees were tender at the medial joint space.  There was normal stability and no evidence of swelling.  There was a moderate varus deformity.  The impression was degenerative joint disease of both knees and the physician indicated the condition would continue to worsen and the Veteran eventually will need total knee replacement.

The Veteran provided several statements in support of his claim describing his knee pain and the effect of pain on his daily functioning.  He frequently reported falling due to his knees, particularly when navigating stairs.  In an April 2006 statement the Veteran reported his knee pain was so severe it woke him up when he slept.  He explained he could not do stairs and had to crawl up the stairs.  He explained his knees would buckle to the side and he had fallen down stairs several times.  In a September 2008 statement for SSA, the Veteran described extremely limited physical activity due to musculoskeletal disabilities, including the right knee.  He indicated trouble lifting, chores, sitting, squatting, bending, kneeling, and standing more than 5 minutes.  He indicated he had to crawl up stairs as he fell 4 times.  He explained that he used a cane and knee braces.  

The Veteran also provided testimony at two Board hearings.  At an April 2010 Board hearing, he explained he was treated at VA and noted his knees had gotten to the point where he could barely walk.  He testified that he had pain patches and indicated he went through physical therapy twice.  He related he got his knee braces renewed but it felt like there was not enough space in the brace and using the brace increased pressure and pain.  He indicated he has leaned and fallen because pain was so bad.  He testified that the knee gave out daily, 2-3 times a day.  He ambulated by holding onto furniture.  During the June 2012 hearing, the Veteran testified that his legs were getting worse.  He explained his right knee buckled more than once a week without injections.  He described a sharp, dull, aching pain.  He indicated it was more severe with walking and prolonged standing.  
Examining the evidence in light of the above rating criteria illustrates that an increased evaluation for the Veteran's right knee under Diagnostic Code 5010 and 5024 is not warranted.  The records reflect the Veteran has retained significant motion of the right knee.  At its most limited, as reflected in the November 2007 VA examination, the right knee still had flexion of 90 degrees, to 50 degrees with pain.  This is not akin to flexion limited to 30 degrees to warrant an increased 20 percent evaluation under Diagnostic Code 5260.  At its worst, the right knee had extension to 5 degrees on the July 2010 VA record.  This also falls short of the limitation to 15 degrees to warrant an increased 20 percent evaluation under Diagnostic Code 5261.  Even factoring in additional limitation of motion due to pain and flare-ups, the flexion and extension findings actually fail to meet the levels for a compensable evaluation under Diagnostic Codes 5260 and 5261 and as such separate evaluations for flexion and extension are not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202.  Nor is there evidence of the involvement of two or more major joints or 2 or more minor joints with occasional incapacitating exacerbations to warrant an increased 20 percent evaluation under Diagnostic Code 5010.  

As noted above, however, under VAOPGCPREC 9-98, separate evaluations may be warranted for instability and arthritis.  Significantly, the General Counsel's opinion held that in order to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  The evidence reflects the Veteran meets the criteria for a zero percent rating under both diagnostic codes as he has at times had flexion limited to 50 degrees and had extension limited to 5 degrees.  The question is whether there is evidence of recurrent subluxation or instability.  The record reflects the evidence is at an approximate balance.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In the present case, objective testing over the course of the appeal generally reflected no evidence of instability.  Specifically clinical findings in December 2004, March 2005, December 2007, March 2010, May 2010 September 2010 noted that tests, such as Lachman's, drawer, McMurray's tests, were negative.  

However, the Veteran frequently reported falling because of his knees, particularly when climbing stairs.  He reported this history to VA physicians, and even reported locking and falling during the December 2004 and September 2010 VA examinations.  The Veteran also provided sworn testimony before two different Board judges that his knee frequently bucked and caused him to fall.  It is also significant that the Veteran reported this history of falling in describing his disability to SSA.  The Board finds the Veteran's testimony of pain during service and continued pain after service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A September 2007 VA record confirmed a fall where he injured his elbow, although the cause of the fall was not clear.  Additionally, the Veteran has been consistent in describing the right knee buckling or giving way.  In sum, there is sufficient evidence demonstrating symptoms of the right knee giving way.  Therefore, giving the Veteran the benefit of the doubt, the Board is of the opinion that there is enough evidence to grant a separate 10 percent evaluation under Diagnostic Code 5257.  38 C.F.R. § 4.3.

The Board also considered whether an extraschedular evaluation was warranted.  However, the Veteran's symptoms included pain, limited motion and giving way and buckling of the knee.  All of these symptoms are expressly considered by the schedular criteria.  As the schedular criteria are adequate, a referral for consideration for an extraschedular evaluation is not warranted.  

GERD

The Veteran seeks an increased evaluation for gastroesophageal reflux disease (GERD).  The RO initially granted service connection for GERD in a March 2005 rating decision and assigned a noncompensable evaluation.  During the pendency of the appeal the RO granted an increased 30 percent evaluation.  As such, the question on appeal is whether an evaluation in excess of 30 percent is warranted.  See A.B. v. Brown, 6 Vet. App. 35 (1993).   
The Veteran's GERD was rated by analogy as a hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under this Diagnostic Code, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

The Veteran was afforded a VA examination in December 2004.  He reported a history of burning chest pain and nausea and blood in the rectum for many years.  He reported burning about 1-3 times a week.  He was treated with Tums and milk.  He never took prescription medication for it.  He denied a history of vomiting.  He reported occasional blood in the stools but denied hematemesis.  He modified his diet to avoid the burning sensation.  He denied circulatory disturbance after meals.  He denied diarrhea or constipation.  Clinical exam reflected he was 260 pounds and had no abdominal tenderness.  There was no evidence of significant weight gain or loss.  He was moderately obese and there was no sign of anemia or pain or tenderness.  He had an upper gastrointestinal barium swallow in November 2004 that demonstrated marked spontaneous gastroesophageal reflux to the level of the thoracic inlet and a small sliding type hiatal hernia.  

A December 2004 VA record noted the Veteran was seen for GERD.  He reported pyrosis and indicated regurgitation was especially uncomfortable at night.  Physical examination was within normal limits.  The assessment was GERD and he was provided medication.  An April 2007 VA note reflects the Veteran was seen for hematochezia and GERD.  He indicated he had been bleeding for years and described bright red and dark colored blood which was on stool, in bowl and on tissue with some clots of blood and some constipation with morphine.  He denied anemia, weight loss or melena.  He reported GERD symptoms with frequent heartburn, dyspepsia, nausea and chest pain despite taking medication.  No dysphagia or early satiety was noted.  The assessment was long history of hematochezia and GERD.  In November 2007, the Veteran requested to be seen for complaint of nausea without vomiting.  He denied fever or diarrhea.  He reported some mid-abdominal pain for four days.  He was directed to try an antacid.  

The Veteran was afforded a VA examination in November 2007.  He indicated GERD was worse with stress and he now had a severe hiatal hernia.  He treated with medication.  He denied hospitalization or surgery.  There was no trauma to the esophagus and no esophageal neoplasm.  There was nausea several times a week, precipitated by reclining, pain and stress.  There was weekly vomiting associated with stress and pain.  There was no dysphagia.  There was a history of esophageal distress several times a week accompanied by substernal pain that was described as severe.  There was heartburn several times a week.  Regurgitation occurred less than weekly and consisted of bile-stained fluid.  There was hematemesis or melea that was severe and occurred every day.  There was no esophageal dilation.  The Veteran's overall general health was described as good.  There were no signs of anemia and no signs of significant weight loss or malnutrition.  The GERD was noted to have significant effects on employment due to decreased mobility, problems lifting and carrying, and weakness, fatigue and pain.  The condition prevented sports and recreation, and had a moderate effect on chores, shopping, exercise, traveling and feeding.  

A January 2008 VA outpatient treatment record noted a complaint of continued nauseas particularly in mornings.  The assessment was nausea, questionably secondary to reflux.  A June 2008 VA record noted the reflux was getting markedly worse with morning nausea and occasional vomiting.  The Veteran indicated he developed chest pain following these episodes.  

The Veteran was afforded a VA examination in September 2010 to assess the severity of the GERD.  This examination reflected the Veteran reported progressively worse GERD since service.  He treated with medication and slept on an incline.  He denied a history of hospitalization or history of trauma to the esophagus.  He reported daily nausea and weekly vomiting.  He reported dysphagia less than monthly.  He could always swallow liquid, soft solid food and solid food and never required a feeding tube.  He reported esophageal distress weekly accompanied by substernal pain which was described as severe.  He reported a history of heartburn or pyrosis less than weekly and regurgitation several times a week.  He described a history or mild hematemesis or melena.  Overall health was reported as fair.  There was no sign of anemia.  Weight was 298 pounds.  The diagnosis was GERD and it was noted to have no significant effects on occupation.  There were mild effects on chores and feeding.  The examiner indicated that he could not identify whether the hiatal hernia was related to symptoms during service or related to the GERD without resorting to mere speculation.  The examiner explained that based on review of the medical records, medical literal and clinical experience, the symptoms of GERD and hiatal hernia overlap and there is no way to know whether the hiatal hernia found in 2007 was present 3 years prior while in service as the opinion would require speculation.  The symptoms the Veteran experiences now is probably a combination of these disorders and the examiner could not separate out which symptoms is for which condition.  

The Veteran provided several lay statements in connection with his claim.  In several of these statements the Veteran indicated that medication he took resulted in weight gain and in an October 2006 statement the Veteran indicated he gained over 100 pounds during and after his service.  In a December 2008 statement, the Veteran indicated he sometimes had full blown attacks that felt like heart attacks and lasted 3-6 hours.  He had chest pain and intestinal problems related to the condition and a severe hiatal hernia.  In his response to the April 2009 SSOC the Veteran described GERD and a severe hiatal hernia that affected his digestion and what he could eat.  He reported having a regular, severe intestinal bleeding disorder.  He indicated the pain caused heart attack like symptoms and lasted for 4-6 hours at a time.  He reported severe pain, severe hemorrhages and large or eroded areas.  

The Veteran also provided testimony at two Board hearings.  In April 2010 the Veteran testified that he took medication for the GERD and if he missed a dose he felt like he was having a heart attack.  He testified he was told that he had a severe hiatal hernia that was bleeding and ulcerated.  He reported regular, daily bleeding and pains.  He also described nausea and stomach pains that made him feel like he wanted to throw up but explained he did everything he could to prevent throwing up.  During the June 2012 Board hearing the Veteran described vomiting, nausea, regurgitation and a burning pain.  

As an initial matter, the Board previously remanded the claim to determine whether the sliding-type hiatal hernia was part of the Veteran's service-connected GERD.  As noted above, the September 2010 VA examination concluded that the symptoms of GERD and the hiatal hernia overlap and further indicated that the symptoms the Veteran currently experienced were a combination of the two disorders.  The examiner indicated he could not separate out which symptoms were attributed to one disability as opposed to the other.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Accordingly, the Board has considered all symptoms to be part and parcel of the service-connected GERD.

Evaluating the evidence in light of the rating criteria reflects an increased evaluation is not warranted.  While the record reflects severe pain, there is no indication the Veteran's GERD caused other symptoms productive of severe impairment of health.  Although during November 2007 VA examination the Veteran reported nausea, weekly vomiting, and severe hematemesis or melena, the examiner noted there was no sign of anemia, significant weight loss or malnutrition and described the Veteran's overall health as good.  Similarly, during the September 2010 VA examination the Veteran reported weekly vomiting and a history of mild hematemesis or melena; however the examiner concluded that the Veteran's overall health was fair and noted there was no evidence of anemia.  Significantly, VA treatment records do not reflect complaints of melena or hematemesis.  In fact, in December 2004 VA examination the Veteran denied a history of vomiting and denied hematemesis and an April 2007 VA record the Veteran denied anemia, weight loss or melena.  While treatment records reflect occasionally complaints of vomiting, there are also several records where the Veteran expressly denied vomiting.  See, e.g. December 2004 VA examination, November 2007, May 2009, August 2009, and November 2009 VA outpatient treatment records.  Additionally, the Veteran did not have any material weight loss over the course of the appeal.  In fact, he frequently indicated he had gained weight due to medications he took for various conditions.  Overall, although the Veteran had significant pain and regurgitation and sought treatment frequently, the records do not reflect his GERD alone resulted in severe impairment of health.  As such, the preponderance of the evidence is against the Veteran's claim and an increased evaluation is denied.  

The Board also considered whether an extraschedular evaluation was warranted.  However, the Veteran's predominant symptoms included pain, regurgitation, bleeding, and occasional vomiting.  All of these symptoms are contemplated by the schedular criteria.  As the schedular criteria are adequate, a referral for consideration for an extraschedular evaluation is not warranted.  


ORDER

An evaluation of 50 percent for headaches is warranted for the period beginning June 4, 2004. 

An evaluation in excess of 50 percent for headaches is denied.

An evaluation in excess of 10 percent for  of the right knee is denied.

A separate 10 percent evaluation for recurrent subluxation or lateral instability is granted.

An evaluation in excess of 30 percent for GERD is denied.





REMAND

After reviewing the record, the Board finds that another remand is warranted in this appeal, in part because the Agency of Original Jurisdiction (AOJ) has not yet substantially complied with the directives contained in the Board's August 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that there must be substantial compliance with the terms of a Court or Board remand).

Carpal tunnel syndrome

The claim must be remanded as the September 2010 VA examination is not adequate.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

The VA examination in September 2010 concluded there was no present right wrist carpal tunnel syndrome and therefore indicated no opinion as to etiology was necessary.  However, prior VA outpatient treatment records include a diagnosis of bilateral carpal tunnel syndrome.  Additionally, VA outpatient treatment records, such as an April 2009 VA outpatient treatment record referred to a prior electromyography report that concluded there was mild right carpal tunnel syndrome.  The Court held that the requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." See McClain v. Nicholson, 21Vet. App. 319 (2007).  As the Veteran had a disability of carpal tunnel syndrome during the pendency of the appeal, an opinion as to the etiology of the carpal tunnel syndrome which previously existed should be provided.  

Furthermore, although the examiner concluded that the ulnar neuropathies were not caused by or a result of military service or aggravated by the service-connected knee condition (including requiring increased use of arms to assist in ambulation affected by knees), the rationale only explained the ulnar neuropathies were not evident in service or in the year following service.  In other words, there is no rationale for the opinion the ulnar neuropathies were not caused or aggravated by the service-connected knees.  See Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).  

As such, without further clarification, the Board is without medical expertise to ascertain whether or not the Veteran has carpal tunnel disease or ulnar neuropathy which is related to service or the service-connected knees. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Lumbar Spine

The Veteran was afforded a VA examination in September 2010 to determine the etiology of the lumbar spine.  The examiner briefly noted the Veteran's report of a motor vehicle accident in 2004, but concluded that the lumbar spine was not caused by or a result of military service as there was no evidence of any back condition in service or at service separation.  The examiner indicated the first problems seemed to start following a separate motor vehicle accident in 2005 following the Veteran's separation from service.  The examiner noted the spine x-ray was normal and there was no evidence the years in service contributed to his low back problem.  The examiner also concluded the low back was not caused by a result of or aggravated by the service-connected knee condition, including alteration of gait.  The examiner explained there was nothing to suggest degenerative joint disease of the knees can lead to or aggravated degenerative disc or joint disease of the lumbar spine.  The gait using knee braces revealed minimal abnormalities and would not lead to or aggravate this problem.  

Although the September 2010 VA examination concluded that the lumbar spine disability was not caused by or a result of military service, the examiner clearly relied upon the absence of contemporaneous treatment in making this opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The examiner did not consider the Veteran's lay report of a back injury from a motor vehicle accident or the descriptions of lay witnesses of the inservice motor vehicle accident.

Significantly, the Veteran provided a statement of T.M. who confirmed that the Veteran was involved in a motor vehicle accident.  Mr. M. indicated that the owner of the other vehicle did not report it to the Coast Guard.  Similarly, the Veteran's spouse provided a statement wherein she indicated that the Veteran came home one day and informed her he had been in an accident but did not go to medical and was told to not report the incident to anyone else.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  As this examination impermissibly relies on the absence of corroborating evidence and is based on an inaccurate factual premise, another VA examination is required.  

Adjustment Disorder with Mixed Anxiety and Depressed Mood

The Veteran was recently afforded a VA examination in September 2010 to assess the severity of his disability and to delineate which symptoms were attributable to the service-connected adjustment disorder with mixed anxiety and depressed mood as opposed to the non-service connected disabilities.  The examiner did not provide a diagnosis or GAF score and explained the results were unreliable and inconsistent based on a structured interview assessment used to detect malingering.  However, the examiner did not explain further the reason he concluded the Veteran was malingering.  Given the fact that the Veteran has several diagnoses for psychiatric disabilities including PTSD, anxiety, depressive disorder, personality disorder and obsessive compulsive disorder, another attempt should be made to determine which symptoms are related to the service-connected disability and assess the current severity of the service-connected adjustment disorder with mixed anxiety and depressed mood.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Additionally, on remand, updated treatment records from the Gainesville VAMC, should be obtained and associated with the record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The law also provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim for a right wrist disability, lumbar spine and PTSD are still pending, the Board cannot proceed with the claim for TDIU until there has been final adjudication of the Veteran's other claims.  Thus, adjudication of the TDIU claim will be held in abeyance pending further development and adjudication of the Veteran's claims of entitlement to service connection for an a right wrist disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file all outstanding and pertinent treatment records from the Gainesville VA Health Care System.

2.  After the above has been accomplished and any outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination for the specific purpose of evaluating the nature and etiology of any current lumbar spine disorder(s) to determine whether any part of his current complaints are related to an in-service injury.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should identify any current lumbar spine disorder(s), providing a diagnosis for all disorder(s) identified.  The examiner should then provide answers to the following questions.  

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current lumbar spine disorder is etiologically related to the Veteran's military service, to include any back pain complaints following a motor vehicle accident in late-2003 (as described in the lay evidence of record).  The Board acknowledges that the Veteran was involved in a motor vehicle accident in May 2005 in which he complained of back pain.  However, service connection may be warranted for a chronic back disorder even if only a portion of his current disorder is attributable to service.  Thus, the examiner's opinion should consider whether any part of his current back disorder is causally related to service. 

(b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current lumbar spine disorder is due to (caused by) or aggravated by (permanently worsened by) the Veteran's service-connected right knee patellofemoral chondromalacia with degenerative findings, to include any relationship created by an altered gait.

A rationale which considers the clinical and lay evidence of record should accompany any opinion(s) provided in the report.  

3.  After the above has been accomplished and any outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination for the specific purpose of evaluating the nature and etiology of bilateral carpal tunnel syndrome.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should answer the following questions.  

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current carpal tunnel syndrome (right and/or left) is etiologically related to the Veteran's military service.  The examiner should consider the Veteran's lay assertions of symptoms during service as well as evidence of a diagnosis less than one year following service separation.  

(b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any carpal tunnel syndrome (right and/or left) is aggravated by (permanently worsened by) the Veteran's service-connected right knee chondromalacia patella with degenerative findings, to include any permanent aggravation resulting from increased use of the upper extremities to assist in ambulation affected by his right knee.  

A rationale which considers the clinical and lay evidence of record should accompany any opinion(s) provided in the report.  

4.  After the above has been accomplished and any outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his service-connected psychiatric disability (currently described as adjustment disorder with mixed anxiety and depressed mood, but previously described as adjustment disorder with posttraumatic stress disorder).  The claims file, to include a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  The examiner should identify the nature, frequency, and severity of all current manifestations of his psychiatric disability.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the impact of the Veteran's psychiatric disability upon his social and industrial activities, including what types of employment activities are limited because of the Veteran's disability and what types of employment, if any, are feasible given his functional impairment.  A rationale which considers the clinical and lay evidence of record should accompany any opinion(s) provided in the report.  

5.  The AOJ should schedule the Veteran for a TDIU examination.  The examiner must be provided with the entire claims file, including a copy of this REMAND, a list of the Veteran's service-connected disabilities, and any VA examination reports obtained in conjunction with this REMAND.  The examination report should reflect that a review of the claims file was completed.  The examiner should evaluate all of the Veteran's service-connected disabilities, obtaining any specialty examinations (e.g., psychiatric) if necessary.  After completing an examination of the Veteran, reviewing the record, and reviewing any specialty examinations obtained, the VA physician should discuss what functional limitations the Veteran experiences as a result of the cumulative effect of his service-connected disabilities and what impact, if any, these have on the Veteran's occupational functioning.  The examiner should describe if and how the Veteran's service-connected disabilities might impact his ability to perform sedentary, light-duty, and labor-intensive employment.  A rationale which considers the clinical and lay evidence of record should accompany any opinion(s) provided in the report. 

6.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


